FILE COPY



                                              BILL OF COSTS

             TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                             No. 07-14-00211-CV

                                      In the Matter of the Marriage of

                               Robert Clinton Boyd and Susan Crosby Boyd

             (No. 2013-506,202 IN 137TH DISTRICT COURT OF LUBBOCK COUNTY)


Type of Fee                      Charges       Paid        By
Motion fee                       $10.00        E-PAID      Lawrence M Doss
Motion fee                       $10.00        E-PAID      Lawrence M Doss
Reporter's record                $5,360.00     UNKNOWN     Petitioner
Statewide efiling fee            $20.00        E-PAID      Lawrence M Doss
Supreme Court chapter 51 fee     $50.00        E-PAID      Lawrence M Doss
Indigent                         $25.00        E-PAID      Lawrence M Doss
Filing                           $100.00       E-PAID      Lawrence M Doss
Statewide efiling fee            $20.00        E-PAID      Robin M Green
Filing                           $100.00       E-PAID      Robin M Green
Indigent                         $25.00        E-PAID      Robin M Green
Supreme Court chapter 51 fee     $50.00        E-PAID      Robin M Green



  Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $0.00

                                Court costs in this cause shall be paid as per
                                    the Judgment issued by this Court.

        I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct copy of
the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF TEXAS,
showing the charges and payments, in the above numbered and styled cause, as the same appears
of record in this office.


                                                   IN TESTIMONY WHEREOF, witness my hand
                                                   and the Seal of the COURT OF APPEALS for the
                                                   Seventh District of Texas on September 10, 2015.


                                                   Vivian Long
                                                   VIVIAN LONG, CLERK